Citation Nr: 1601468	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial compensable rating for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, prior to May 9, 2007.

3.  Entitlement to a disability rating in excess of 20 percent for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5, since May 9, 2007.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in April 2012, at which time it remanded the migraine claim for further development and denied the cervical spine claims.  The Veteran appealed that part of the April 2012 Board decision regarding the cervical spine claims, and in a May 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the April 2012 Board decision and remanded the case for additional development.  The case was returned to the Board in January 2015, at which time all three issues were remanded for further development.  The Board finds that all requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran submitted a personal statement and a letter from her daughter in May 2015.  On October 6, 2015, the Board sent a letter informing her of her right to have the Regional Office or Appeals Management Center review the evidence before the Board does, and that she had 45 days to respond.  If she did not respond by the end of the 45-day time period, the Board would assume she did not want her appeal decided at this time, and her claim will be remanded for AOJ review.  To date, the Veteran has not indicated that she waives AOJ consideration of the submitted evidence.

Since it is necessary to remand the claim for due process reasons, and it is clear the Veteran routinely receives VA medical care, her most recent records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the Portland VAMC for treatment from May 2015 to the present.

2.  Then, the AOJ should review the statements submitted by the Veteran and her daughter in May 2015 and the additional outpatient records, and provide the Veteran and her representative a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




